MEMORANDUM OF DECISION.
Cynthia P., mother of Sarrah P., appeals from a judgment of the District Court (Lewiston) terminating her parental rights and denying her motion for review of the final protection order concerning the absence of a reunification plan by the Department of Human Services. 22 M.R.S.A. § 4055 (Supp.1986); 22 M.R.S.A. § 4038 (Supp.1986). On appeal she argues that the termination order is not supported by clear and convincing evidence and that the District Court erred in denying her motion for review.
Examining the evidence in a light most favorable to the party prevailing in the District Court, we conclude that the evidence sufficiently supports the factfinder’s conclusion that the statutory requirements for termination of parental rights were proved to a high degree of probability. See In re Maria C., 527 A.2d 318, 319 (Me.1987); In re John Joseph V., 500 A.2d 628, 629 (Me.1985). The same evidence necessarily supports the denial by the District Court of the motion for review of the final protection order. The remaining contentions are without merit and require no discussion.
The entry is:
Judgment affirmed.
All concurring.